WELLS, J.,
dissenting.
I dissent from the majority’s decision. I believe that this case should be controlled by Meola v. Department of Corrections, 732 So.2d 1029 (Fla.1998). This case is distinguishable from Lynce v. Mathis, 519 U.S. 433, 117 S.Ct. 891, 137 L.Ed.2d 63 (1997), because here this defendant was reincarcerated by reason of his probation violation, and in fact, the original split sentence had not been completed but was rather being served through the probation which he violated. Under these circumstances, there is no reason that Donovan should be treated differently than Meóla.